UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 Covenant Group of China Inc. (Name of Issuer) Common Stock, $0.00001 Par Value Per Share (Title of Class of Securities) 222841 108 (CUSIP Number) Qinghua Dai HaiNan JIEN Intelligent Engineering Co. Floor 6, No.38 DaTong Road, Fortune Centre, Haikou City, Hainan Province, China 570102 86-898-36682929 copy to: Justin D. Csik, Esq. General Counsel Covenant Group of China Inc. Two Bala Plaza, Suite 300 Bala Cynwyd, PA 19004 (609) 923-3932 (Name, Address and Telephone Number of Person Authorized to receive Notices and Communications) December 24, 2009 (Date of Event which Requires Filing of this Statement) 1 CUSIP No.222841 108 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Qinghua Dai 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b)o 3. SEC Use Only 4. Source of Funds (See Instructions) 00 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e).o 6. Citizenship or Place of Organization China Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 8.Shared Voting Power 0 9.Sole Dispositive Power 10.Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (11) 5.6% Type of Reporting Person (See Instructions) IN 2 Item. 1.Security and Issuer Qinghua Dai’s (the “Reporting Person”) Schedule13D relates to the acquisition of an aggregate of 540,000shares of common stock, par value $0.00001per share, of Covenant Group of China Inc. (the “Company”).The Company’s principal executive office is located at Two Bala Plaza, Suite300, Bala Cynwyd, PA 19004 Item. 2.Identity and Background (a) Qinghua Dai (the “Reporting Person”) (b) HaiNan JIEN Intelligent Engineering Co., Floor6, No.38 DaTong Road, Fortune Centre, Haikou City, Hainan Province, China 570102 (c) Deputy General Manager of HaiNan JIEN Intelligent Engineering Co., Floor6, No.38 DaTong Road, Fortune Centre, Haikou City, Hainan Province, China 570102 (d) During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person was not a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) The Reporting Person is a citizen of China. Item. 3.Source and Amount of Funds or Other Consideration The Reporting Person received 540,000shares of common stock of the Company for no additional consideration as a consequence of the exchange of shares of common stock of Covenant Group Holdings, Inc. (“Covenant Holdings”) owned by the Reporting Person for shares of common stock of the Company (f/k/a Everest Resources Corp.).Pursuant to the Share Exchange Agreement (the “Share Exchange Agreement”), dated December24, 2009, by and among the Company, Covenant Holdings and all of the shareholders of Covenant Holdings (the “Covenant Holdings Shareholders”), each of the Covenant Holdings Shareholders exchanged their respective shares of Covenant Holdings forshares of the Company’s common stock. Shares of Covenant Holdings common stock held of record on the Closing Date by the Covenant Holdings Shareholders were exchanged on a one-for-one basis forshares of the Company’s common stock (the “Share Exchange”). Item. 4.Purpose of Transaction The Reporting Person received 540,000shares of common stock of the Company as set forth in the Share Exchange Agreement discussed in Item3 above.The purpose of the Share Exchange transaction was to permit the Covenant Holdings Shareholders to obtain control of the Company and to permit the Company to acquire Covenant Holdings and its subsidiaries. Item. 5.Interest in Securities of the Issuer (a) As of December24, 2009, as a result of the consummation of the Share Exchange described above, the Reporting Person beneficially owns 540,000shares of common stock or 5.6% of the outstanding shares. (b) The Reporting Person has the sole voting power and power to dispose of 540,000shares of common stock. (c) Not applicable. 3 (d) Not applicable. (e) Not applicable. Item. 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer None. Item. 7.Material to be Filed as Exhibits None. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:November8, 2010 /s/Qinghua Dai Qinghua Dai 5
